Appeal by the employer and carrier from a decision and an award of the Workmen’s Compensation Board. The claimant age 55, was employed as a chef in the Hotel Piccadilly in New York City. On Thanksgiving Day, November 26, 1953, the claimant was unusually rushed in his work. About 6:00 p.m. of that day he lifted a pan containing about 50 pounds of turkey, and while carrying the pan towards a steam table he felt a sharp pain in his chest and had to put the pan down. He rested for a short time and drank a little cognac, after which he felt better and he continued to work until his normal quitting time. The next day he felt the pain again, when he stretched and lifted a heavy stack of plates. Again he rested a few minutes, drank a little cognac and continued working. He did not work Saturday; on Sunday morning, November 29, 1953, upon arising, he felt severe pain in his chest. A physician was called immediately, medication was administered, and the claimant was hospitalized that afternoon. He was released December 19, 1953, and thereafter was at home until February 1,1954, when he again suffered a severe heart attack and was hospitalized for a period of five days. Physicians for the claimant testified that claimant suffered a coronary thrombosis on November 26, 1953, resulting in a myocardial infarction on November 29, 1953, and an episode of coronary insufficiency on February 1, 1954, all caused by the physical and emotional strain involved in the events of November 26 and 27, 1953. The expert for the carrier testified that the events occurring at work could not have caused the heart attack. This conflict of medical opinion was resolved by the board in favor of the claimant, and its findings of accident and causal relationship are supported by substantial evidence. Decision and award affirmed, with costs to the Workmen's Compensation Board. Foster, P. J., Coon, Halpern and Gibson, JJ., concur.